Citation Nr: 0329875	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
right hip fracture residuals, currently evaluated as ten (10) 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1996 to 
October 1996.  
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in December 1998, wherein an increased rating for a 
service-connected right hip disability, currently evaluated 
as 10 percent disabling, was denied.           


FINDINGS OF FACT

1.  There is no objective evidence that the limitation of 
motion in the right hip and thigh warrants a rating higher 
than 10 percent under applicable diagnostic criteria. 

2.  There is no objective evidence that the veteran has 
ankylosis, arthritis, or flail joint in the right hip.  

3.  There is no objective evidence that there is malunion or 
nonunion of the right femur as a result of the right hip 
disability.  


CONCLUSION OF LAW

Criteria for a disability rating in excess of ten (10) 
percent for a service-connected right hip disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.67, 
4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 
(2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue in this case 
as to providing an appropriate application form, or as to the 
completeness of the application.  By a letter dated in 
December 2002, the veteran was advised of what evidence is 
needed to establish entitlement to the benefits sought, what 
had been done with her claim to date, what additional 
evidence is still needed, where and when to send additional 
evidence, and who to contact if she has any questions or 
needs assistance.  It explained the VA's duty to assist her, 
and advised her of what the RO would to do to help her 
substantiate the claim if she so desired.  It further advised 
her that the ultimate responsibility to substantiate the 
claim is hers.  Further, later, in January 2003, the RO set 
forth the VA regulations implementing the VCAA in the 
Supplemental Statement of the Case issued in connection with 
this appeal.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with the 
VCAA and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  This duty has been satisfied.  
In particular, it is noted that records of any and all 
treatment cited by the veteran have been sought and obtained 
by the RO, including records related to outpatient visits at 
a VA facility, treatment by a private physician, and a VA 
compensation and pension examination.  There is no relevant 
evidence that has not been associated with the claims folder.  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Increased Rating for Right Hip Fracture Residuals, 
Currently Evaluated as Ten (10) Percent Disabling

In this case, in October 1996, the veteran initially filed a 
claim seeking service connection for a "fracture[d] hip."  
In January 1997, the RO granted service connection for a 
right hip fracture, but assigned a zero percent disability 
rating effective on October 2, 1996.  In June 1998, the 
veteran sought an increased rating for the residual hip 
disability.  In December 1998, the RO increased the rating to 
ten (10) percent, effective on June 9, 1998, in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5013, finding 
"minimal residuals" from the disability.  This appeal 
ensued.  The Disabled American Veterans (DAV), on behalf of 
the veteran, asks that the Board also consider whether 
additional criteria in Diagnostic Codes 5252 and 5253 would 
be applicable to this claim.  See DAV brief dated in August 
2003.  

The degree of impairment resulting from a disability is a 
factual determination and the current severity of the 
disability is the primary focus in such cases.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).  The severity of a 
service-connected disability is determined by a schedule of 
ratings of reductions in earning capacity from specific 
injuries or a combination of injuries.  The ratings shall be 
based, as far as practicable, upon the average impairments of 
earning capacity resulting from such injuries in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, VA Schedule for Rating Disabilities (2003) (Schedule).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and functional loss, with respect to all of these elements.  
Functional loss may be due to the absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  It is important to note that an 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).     

Moreover, applicable regulations, and the prohibition against 
pyramiding (evaluation of the same disability under various 
diagnoses) set forth in 38 C.F.R. § 4.14 (2003), do not 
prohibit consideration of higher ratings based on functional 
limitations, including pain on use.  Thus, it is possible for 
a veteran to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition, so as to result in 
pyramiding.  See Esteban v. Brown, 6 Vet. App. 296, 261-62 
(1994).

The Board notes that the guidance provided by the United 
Sates Court of Appeals for Veterans Claims (Court) in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996). 
  
The Board further notes that the intent of the VA's rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  More 
specifically, the rating schedule is intended to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).

VA regulations recognize the standard range of motion of the 
hip as 125 degrees for flexion and 45 degrees for abduction.  
See 38 C.F.R. § 4.71 (2003), Plate II.  However, in cases 
involving fractured pelvic bones, ratings on residuals must 
take into account factors such as limitation of motion 
generally, as well as limitation of hip motion.  38 C.F.R. 
§ 4.67 (2003).

As for diagnostic criteria, there is no Diagnostic Code in 
the Schedule specifically addressing hip fractures.  
Accordingly, the Board looks to criteria in the Schedule that 
are as closely related to the claimed disability as possible 
(see 38 C.F.R. § 4.20), and also considers, as discussed 
above, factors consistent with DeLuca.  These criteria are 
discussed below.      
   
Ankylosis of the hip is evaluated under Diagnostic Code 5250.  
Favorable ankylosis in flexion at an angle between 20 and 40 
degrees with slight adduction or abduction warrants 
assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  Assignment of a 90 percent evaluation, the 
highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to special monthly compensation is warranted.  

Under Diagnostic Code 5251, when extension of the thigh is 
limited to 5 degrees, a 10 percent rating is warranted.  
Under Diagnostic Code 5252, flexion of the thigh limited to 
45 degrees warrants a 10 percent rating; flexion limited to 
30 degrees warrants a 20 percent rating; flexion limited to 
20 degrees warrants a 30 percent rating; and flexion limited 
to 10 degrees warrants a 40 percent rating.  Under Diagnostic 
Code 5253, limitation of rotation prohibiting toeing out to 
no more than 15 degrees warrants a 10 percent rating.  
Limitation of adduction such that the person is unable to 
cross his legs warrants a 10 percent rating.  Abduction 
limited to no more than 10 degrees warrants a 20 percent 
rating. 
Under Diagnostic Code 5254, flail joint of the hip is rated 
as 80 percent disabling, the only rating assignable under 
this Code.

Under Diagnostic Code 5255, the minimum compensable 
disability rating of 10 percent is assigned for malunion of 
the femur with slight knee or hip disability.  A 20 percent 
disability rating contemplates malunion of the femur with 
moderate knee or hip disability.  A 30 percent disability 
rating contemplates malunion of the femur with marked knee or 
hip disability.  A 60 percent disability rating contemplates 
fracture of surgical neck of the femur with false joint, or 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  Finally, an 80 percent disability rating, the 
highest rating assignable under this Code, contemplates 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture). 

The Board now turns to the evidence in this case to determine 
whether a rating higher than 10 percent is warranted here.  
In this connection, the Board notes that, because a claim for 
an increased rating focuses on the present severity of the 
disability, emphasis is placed on recent medical evidence 
relevant to the disability. Here, the record provides a 
report of a VA examination performed in January 2003.    

The January 2003 examination report shows that the veteran 
reported subjective complaints of right hip pain.  At that 
time, she reported "severe" "burning [and] stabbing" pain 
in the posterolateral aspect of the hip associated with 
locking.  She further stated that during the past year on 20 
occasions, she had "acute severe bouts" of pain in the 
right hip.  As to specific examples concerning limited 
mobility, the veteran reported difficulty in remaining seated 
at her desk at work (full-time librarian on light duty) for 
more than 30 minutes; and inability to perform "track and 
field" exercises or play softball, paint her house, install 
lightbulbs, or climb stairs.  She also reported pain upon 
cleaning her home and squatting to lift objects, which she 
alleviated with massages and hot liniments.  She missed work 
4 times during the past year due to the disability, but 
denied visits to the emergency room during the past year due 
to pain.  There were no episodes of dislocation or recurrent 
subluxation in the right hip.    

The January 2003 VA examination report also provides 
objective evidence of the extent of the right hip disability.  
Notably, the report states that the range of motion of the 
right hip is 105 degrees in flexion and 30 degrees in 
abduction, which is somewhat below the standard range of 
motion provided in 38 C.F.R. § 4.71, Plate II, and 35 degrees 
in internal and external rotation.  Extension was noted to be 
at 25 degrees, and adduction was at 25 degrees.  "[P]ainful 
motion on the last degree of the range of motion" was noted 
for the right hip.  The veteran was observed walking 
unassisted.  The examiner further noted "moderate objective 
evidence of painful motion on all movements of the right 
hip," and "moderate tenderness to palpation on the right 
hip subtrochanteric bursa."  No objective evidence of edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement or guarding of movement of the right hip was shown.  
The "gait cycle" was "normal."  The right hip "joints 
[were] stable and painful."  There were no constitutional 
symptoms for inflammatory arthritis; no ankylosis of the hip 
was noted.       

While primary emphasis is placed on recent medical evidence 
in claims seeking rating increases, the Board also reviews 
the entire history of treatment related to the claimed 
disability to ensure that the current rating appropriately 
accounts for prior treatment and the severity of the 
disability.  In this case, the record provides a 
"Certification" from Dr. R. F. E. dated in January 1999.  
It states that the veteran has a "reduction of [r]ate of 
motion" in the right hip, which "substantially limit[s]" 
her from conducting "daily activities of being on her feet 
or sitting for long periods of time, long marches or going up 
or down hills or stairs."  It further states that the 
condition "disables her much more from performing any kind 
of sports."  The Board notes, however, that in this opinion, 
Dr. R. F. E. referred to both the residual disability of both 
the service-connected right hip fracture, now at issue, as 
well as an alleged disability of the right knee secondary to 
the right hip disability.  The latter issue is not before the 
Board on this appeal, and Dr. R. F. E. does not specifically 
opine as to what extent the opinion attributes the 
limitations in mobility to the right hip condition.  Nor does 
this opinion provide objective evaluation of the extent of 
disability (e.g., specific range-of-motion limitations).  
Rather, the opinion generally addresses subjective complaints 
of limitation of motion largely similar to those in the 
January 2003 VA examination report. 

The veteran also was treated for right hip pain at the San 
Juan VA medical facility from 1997 to 1998.  Notably, a 
report of a VA examination in October 1998 states that the 
range of motion of the right hip was 120 degrees for flexion 
and zero for extension, as compared to 140 degrees in flexion 
and zero degrees in extension for the left hip.  No deformity 
or angulation, false motion, shortening or interarticular 
involvement was noted.  There was tenderness in the right 
greater trochanter of femur, and functional limitation on 
prolonged standing and walking.  There was no right hip pain 
on motion, except over 120 degrees.  There was no evidence of 
malunion, loose motion, or false joint.  The record also 
shows that the veteran was examined in August 1998, at the 
San Juan VA medical facility.  The examination report noted a 
full range of motion in the right hip, but "inability to 
perform back extension" and "tenderness" in the right hip 
trochanter.  It further noted 5/5 on hip abductors and 
adductors, and 4/5 on flexion.  

The record also shows that the veteran received physical 
therapy in 1998 at Instituto de Terapia Fisica.  She reported 
right hip pain.  She also was noted to have ambulated without 
"tilting," and no evidence of inflammation was noted on the 
right hip.   

Diagnostic Code 5251 assigns a 10 percent rating for 
extension limited to 5 degrees.  Here, extension was noted at 
25 degrees.  See January 2003 report.  Further, there is no 
notation in the 2003 report as to limitation in adduction so 
as to prevent crossing of legs or toeing out of more than 15 
degrees.  Diagnostic Code 5253 provides for a 10 percent 
rating for these objective factors.  As for abduction, 30 
degrees in limitation was noted, which is well beyond the 10 
degrees in limitation required to warrant a 20 percent rating 
under Diagnostic Code 5253.  Even in October 1998, the 
veteran's range of motion of the right hip was 120 degrees 
for flexion, just below the standard of 125 degrees.  See 
38 C.F.R. § 4.71, Plate II.

In January 2003, flexion of the right thigh was noted to be 
105 degrees.  Under Diagnostic Code 5252, flexion limited to 
30 degrees warrants the next higher rating of 20 percent.  
This is not shown here. 

Because there is no evidence in the 2003 report (or in older 
treatment records) that the veteran has ankylosis of the 
right hip, a rating under Diagnostic Code 5250 is not 
appropriate here.  Similarly, there is no evidence therein 
that the veteran has flail joint in the hip (Diagnostic Code 
5254), or that there is malunion or nonunion of the femur in 
connection with the hip disability (Diagnostic Code 5255).  
See October 1998 VA examination report; see also May 1995 X-
ray report, which reported negative findings for fractures, 
dislocation, or any osseous, articular or soft tissue 
pathology in the right femur.   

Finally, the Board also considered whether a separate rating 
for arthritis is warranted.  There is no evidence of 
traumatic arthritis of the right hip in this case.  Thus, no 
evaluation under Diagnostic Code 5003 (see Diagnostic Code 
5010, which states that traumatic arthritis is to be 
evaluated as degenerative arthritis under Diagnostic Code 
5003, if substantiated by X-ray findings) is appropriate 
here.  

In sum, the Board notes that there is no objective evidence 
that the veteran's current right hip disability merits an 
evaluation higher than 10 percent under applicable diagnostic 
criteria.  The 10 percent rating currently in effect has 
taken into account the veteran's subjective complaints of 
pain and limited motion.  A higher evaluation under the 
Schedule, in the absence of any corresponding objective 
evidence, would be inappropriate here.  In view thereof, the 
Board finds that the 10 percent rating appropriately reflects 
current state of functional impairment of the right hip, 
consistent with 38 C.F.R. §§ 4.40, 4.45, 4.71a, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   



ORDER

An increased rating for right hip fracture residuals, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



